Citation Nr: 0408782	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  99-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.  He also had brief periods of active duty for 
training from May 1981 to July 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

The appellant contends that his bilateral foot disability is 
due wearing and running in boots in cold and hot weather 
during his periods of active duty and active duty for 
training.

Service medical records for his extended period of active 
duty document no evidence of disability of either foot.  At 
examinations in connections with his service in the Reserves 
in October 1981 and October 1985 the veteran denied having 
any foot problem and was found to have normal feet on 
clinical examination.  The veteran's claim for service 
connection for bilateral foot disability was received in June 
1998.  At that time, he reported receiving no post-service 
treatment for his feet.

The presence of bilateral foot disability was confirmed on a 
VA examination in March 1998.  In June 1999, the veteran's 
private podiatrist reported his findings on examination of 
the veteran and indicated that his office notes were 
enclosed; however, the referenced office notes are not 
associated with the claims folder.  In August 2001, the Board 
remanded the case to the RO with instructions to undertake 
appropriate development to obtain the pertinent treatment 
records from the veteran's podiatrist.  Unfortunately, the 
veteran failed to cooperate with the RO's efforts to obtain 
such records.  In the Board's opinion, these treatment 
records must be obtained so that an opinion concerning the 
etiology of the veteran's bilateral foot disability is based 
upon a review of all pertinent evidence.

In February 2002, the veteran was afforded a VA examination 
on a fee basis to determine the nature and etiology of his 
bilateral foot disability.  The veteran reported the onset of 
bilateral foot pain in 1973 with progression thereafter.  The 
examiner diagnosed bilateral pes planus, hallux valgus, and 
mycosis with tinea unguium, and opined that the disorders 
were more likely than not due to injury sustained during the 
veteran's period of active duty.  He did not identify the 
injury or otherwise support his opinion.  Moreover, 
subsequent to the rendering of this opinion, the 
aforementioned records of the reserve examinations in 1981 
and 1985 were associated with the claims folder.

Thereafter, the RO returned the claims folder to the February 
2002 examiner for review and preparation of an addendum 
supporting his opinion.  In a December 2002 addendum, the 
examiner noted the report from the veteran's podiatrist, the 
March 1998 VA examination report and the report of the April 
1981 examination for the Reserves and concluded that since no 
foot abnormalities were found on the April 1981 examination 
and no foot discomfort was reported at that time, it was at 
least as likely as not that the veteran's bilateral foot 
disability was a direct result of his participation in the 
military, to include the activities and wearing of specific 
types of foot wear for specialized activities.

Neither the February 2002 opinion nor the addendum to the 
opinion is adequate for adjudication purposes.  In this 
regard, the Board notes that the two opinions are 
contradictory.  In the first opinion, the examiner appears to 
have attributed the veteran's bilateral foot disability to 
injury during the veteran's extended period of active duty 
from 1972 to 1975 without identifying any injury or evidence 
to support the opinion.  In the addendum, the physician is 
apparently attributing the veteran's bilateral foot 
disability to periods of active duty in the Reserves since he 
supported the opinion by noting the absence of a finding of 
any evidence of foot disability on the April 1981 
examination.  However, he identified no evidence of any foot 
problems during a period of active duty for training other 
than the veteran's own statements, there is no indication 
that he was aware that the veteran had only brief periods of 
active duty during the period from May 1981 to July 1986, and 
his opinion does not reflect consideration of the October 
1985 Reserve records showing that the veteran reported no 
foot complaint and was found to have normal feet, or 
consideration of the absence of any report by the veteran or 
medical evidence documenting any foot problem until more than 
15 years after the veteran's last period of active duty for 
training.  

In light of these circumstances, the Board has concluded that 
further development of the record is required.  Accordingly, 
the case is REMANDED to the RO (via the Appeals Management 
Center in Washington, D.C.) for the following actions: 

1.  The veteran should be requested to 
submit any pertinent evidence in his 
possession.  He should also be informed 
that he should submit or provide the 
information and authorization necessary 
for the RO to obtain the records 
pertaining to treatment of his feet by 
Dr. Evancho, as well as any other 
records, not already associated with the 
claims folder, pertaining to treatment or 
evaluation of his feet.

2.  The veteran should also be requested 
to provide statements from persons who 
have personal knowledge of any foot 
problems he experienced during active 
duty or active duty for training.

3.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

4.  Then, the RO should arrange for the 
claims folder, to include a copy of this 
remand, to be reviewed by a podiatrist or 
physician with appropriate expertise, 
other than the physician who examined the 
veteran in March 2002.  The podiatrist or 
physician should be requested to provide 
an opinion with respect to each of the 
veteran's current foot disorders as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's active duty 
and/or active duty for training.  The 
supporting rationale for each opinion 
expressed must be explained.  

5.  The RO should then undertake any 
other indicated development and 
adjudicate the veteran's claim based on a 
de novo review of all pertinent evidence.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case to the appellant 
and his representative and afford them 
the requisite opportunity for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




